fDETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daumard et al (A Field Platform for Continuous Measurement of Canopy Fluorescence, IEEE TRANSACTIONS ON GEOSCIENCE AND REMOTE SENSING, VOL. 48, NO. 9, SEPTEMBER 2010).

Regarding claims 1 and 13, Daumard et al. teach:
A chlorophyll fluorescence measuring system and method comprising:
a spectrometer having a plurality of operating parameters and configured to capture spectrum data (Fig. 2; page 3360; Sp1, Sp2 and Sp3 are spectrometers); 
an optical fiber operatively associated with an input to said spectrometer (page 3360, col. 1, paragraph 2); 
a data logger coupled to said spectrometer, said data logger having a communication system for receiving spectrum data from said spectrometer, said data logger having a memory for storing spectrum data received from said spectrometer (Fig. 2; page 3360, col. 2, paragraph 2; the computer connected to the spectrometers acts as a data logger); and 


Regarding claim 2, Daumard et al. teach all the elements of claim 1 as detailed above.  Daumard et al. further teach a system wherein said data logger communication system is configured to allow said data logger to communicate said operating parameters to said spectrometer (page 3360, col. 2, paragraph 2; the computer controls all spectrometers and data collection).

Regarding claim 3, Daumard et al. teach all the elements of claim 2 as detailed above.  Daumard et al. further teach a system further including an aiming system for selectively aiming said optical fiber at a target and at a reference, whereby said spectrometer is capable of capturing target spectrum data and reference spectrum data (Fig. 2; the reference and target are acquired in separate positions).

Regarding claim 4, Daumard et al. teach all the elements of claim 1 as detailed above.  Daumard et al. further teach a system further including at least one environmental sensor configured to measure at least one environmental variable 

Regarding claim 5, Daumard et al. teach all the elements of claim 4 as detailed above.  Daumard et al. further teach a system wherein said at least one environmental sensor is coupled to said data logger to provide data representative of said at least one environmental variable to said logger, whereby said data logger includes memory for storing said at least one environmental variable data (Fig. 2; page 3360, col. 2, paragraph 1; all sensors and connected to and controlled by the computer).

Regarding claim 6, Daumard et al. teach all the elements of claim 1 as detailed above.  Daumard et al. further teach a system wherein said spectral fitting module is configured to analyze said target spectrum data, said reference spectrum data and said at least one environmental variable data obtained from said data logger to determine sun-induced chlorophyll fluorescence of the target (section III. Triflex; pages 3359-3360; the reference, target and O2 band are spectrally fitted).

Regarding claim 7, Daumard et al. teach:
A system for measuring sun-induced chlorophyll fluorescence of a target comprising:
a reference spectrometer having a plurality of operating parameters and configured to capture reference spectrum data (Fig. 2; one of the three spectrometers is for reference data); 

a target spectrometer having a plurality of operating parameters and configured to capture target spectrum data (Fig. 2; one of the three spectrometers is for target data); 
a target optical fiber operatively associated with an input to said target spectrometer (page 3360, col. 1, paragraph 2);  
a data logger coupled to said reference spectrometer and to said target spectrometer, said data logger having a communication system for communicating said operating parameters to said reference spectrometer and to said target spectrometer, said communication system configured to receive reference spectrum data from said reference spectrometer and target spectrum data from said target spectrometer, said data logger having a memory for storing said reference spectrum data and said target spectrum data (page 3360, col. 2, paragraph 2; the computer controls all spectrometers and data collection); and 
a spectral fitting computer separate from said data logger, said computer having a communication system configured to communication with said data logger, said computer having a spectral fitting module configured to analyze data obtained from said data logger to determine sun-induced chlorophyll fluorescence of a target, said data including said reference spectrum data and said target spectrum data (page 3366, col. 1, paragraph 4 and page 3359, col. 2, paragraph 3).



Regarding claim 9, Daumard et al. teach all the elements of claim 8 as detailed above.  Daumard et al. further teach a system wherein said at least one environmental sensor is coupled to said data logger to provide data representative of said at least one environmental variable to said logger, whereby said data logger includes memory for storing said at least one environmental variable data (Fig. 2; page 3360, col. 2, paragraph 1; all sensors and connected to and controlled by the computer).

Regarding claim 10, Daumard et al. teach all the elements of claim 9 as detailed above.  Daumard et al. further teach a system wherein said spectral fitting module is configured to analyze said target spectrum data, said reference spectrum data and said at least one environmental variable data obtained from said data logger to determine sun-induced chlorophyll fluorescence of the target (section III. Triflex; pages 3359-3360; the reference, target and O2 band are spectrally fitted).

Regarding claim 14, Daumard et al. teach all the elements of claim 13 as detailed above.  Daumard et al. further teach a method further including the steps of: aiming the at least one spectrometer at a first field of view with an aiming system; and aiming the at 

Regarding claim 15, Daumard et al. teach all the elements of claim 14 as detailed above.  Daumard et al. further teach a method wherein said step of capturing reference spectrum data is further defined as capturing reference spectrum data from a reference using the at least one spectrometer aimed at the first field of view; andwherein said step of capturing target spectrum data is further defined as capturing target spectrum data from a target using the at least one spectrometer aimed at the second field of view (page Fig. 2, the reference board is moved to change at what the spectrometer is aimed).

Regarding claim 16, Daumard et al. teach all the elements of claim 13 as detailed above.  Daumard et al. further teach a method further including the steps of: capturing environmental data representing at least one environmental variable; storing the environmental data in memory on board the data logger; and transferring the environmental data to the computer (Fig. 2; page 3360, col. 2, paragraph 1; ambient temperature is measured).

Regarding claim 17, Daumard et al. teach all the elements of claim 16 as detailed above.  Daumard et al. further teach a method wherein said spectral fitting step is configured to analyze said target spectrum data, said reference spectrum data and said at least one environmental variable data obtained from said data logger to determine 

Regarding claim 18, Daumard et al. teach all the elements of claim 17 as detailed above.  Daumard et al. further teach a method wherein the environmental sensor is configured to measure at least one of air temperature, humidity, soil temperature, moisture content, broadband radiation and barometric pressure (page 3360, col. 2, paragraph 1)

Regarding claim 19, Daumard et al. teach all the elements of claim 13 as detailed above.  Daumard et al. further teach a method wherein said providing step is further defined as providing a data logger, a reference spectrometer and a target spectrometer; andwherein said communicating step is further defined as communicating spectrometer operating parameters from the data logger to the reference spectrometer and the target spectrometer; wherein said reference spectrum data capturing step is further defined as capturing reference spectrum data from a reference using the reference spectrometer; and wherein said target spectrum data capturing step is further defined as capturing target spectrum data from a target using the target spectrometer (Fig. 2; page 3360, col. 1, paragraph 1; the computer controls all spectrometers and data collection).

Regarding claim 20, Daumard et al. teach all the elements of claim 19 as detailed above.  Daumard et al. further teach a method wherein the data logger is connected to a network; and further including the step of remotely controlling the data logger via the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Daumard et al (A Field Platform for Continuous Measurement of Canopy Fluorescence, IEEE TRANSACTIONS ON GEOSCIENCE AND REMOTE SENSING, VOL. 48, NO. 9, SEPTEMBER 2010) in view of Carron et al. (US 2005/0248758).

Regarding claim 11, Daumard et al. teach all the elements of claim 10 as detailed above.  Daumard et al. further teach a system wherein said reference spectrometer and 
However, Daumard et al. do not explicitly teach a humidity control system.
Carron et al., similarly, teach a spectrometer.  Specifically, Carron et al. teach a temperature and humidity control systems for a spectrometer (paragraph [0089]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the humidity control system taught by Carron et al. to the environmental control system of Daumard et al. in order to protect sensitive electronics by maintaining humidity within a predetermine range.

Regarding claim 12, Daumard et al. and Carron et al. teach all the elements of claim 11 as detailed above.  Daumard et al. further teach a system wherein said cooling system includes thermoelectric cooling system (page 3360, col. 2, paragraph 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY CHAD MORGAN whose telephone number is (571)270-7652.  The examiner can normally be reached on Mon, Wed-Fri 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JCM/           Examiner, Art Unit 2864    

/JOHN E BREENE/           Supervisory Patent Examiner, Art Unit 2864